PER CURIAM.
In several suits consolidated for trial the jury were to fix the just compensation for condemnation of three tracts of land and a turpentine lease on them. The jury at first returned a verdict fixing in one sum the total value. The Judge required them to separate the items and ‘ make separate verdicts. ' This was done without substantial change in the total. This separation was proper and not erroneous. We do not find the charge as a whole confusing, as is objected against it. No other errors in the trial are specified.
The judgment is affirmed.